EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s reprehensive, Jeremy Spier on 05/17/2021.

The application has been amended as follows:

In the Claims:
In claim 1, line 6-7, the limitation “the bicycle chain” has been amended to read -- a bicycle chain --.
In claim 2, line 2, the limitation “a bicycle chain” has been amended to read -- the bicycle chain --.
In claim 2, line 6-7, the limitation “relative to the main portions” has been amended to read -- relative to the respective main portions --.
In claim 2, line 7-8, the limitation “engagement with one or the other of inner and outer derailleur sprocket gears” has been amended to read -- engagement with an inner or an outer derailleur sprocket gears --.
In claim 3, line 4-5, the limitation “relative to their main portions” has been amended to read -- relative to their respective main portions --.
In claim 7, line 5-6, the limitation “engagement with one or the other of inner and outer” has been amended to read -- engagement with an inner or an outer --.
In claim 7, line 14, the limitation “during a first time period the outer end portion of the one moldable wire” has been amended to read -- during a first time period, the outer end portion of the one moldable wire --.
In claim 7, line 15, the limitation “the main portion thereof” has been amended to read -- the main portion of the one moldable wire thereof --.
In claim 7, line 18-19, the limitation “during a second time period separate from the first time period the outer end portion of the other moldable wire” has been amended to read -- during a second time period separate from the first time period, the outer end portion of the other moldable wire --.
In claim 7, line 20, the limitation “the main portion thereof” has been amended to read -- the main portion of the other moldable wire thereof --.
In claim 7, line 21, the limitations “during the separate time periods” has been amended to read -- during the first and second time periods --.
In claim 8, line 5, the limitation “relative to their main portions” has been amended to read -- relative to their respective main portions --.
In claim 9, line 2-3, the limitation “about 100oC..” has been amended to read -- about 100oC. --.
In claim 10, line 4, the limitation “relative to their main portions” has been amended to read -- relative to their respective main portions --.
In claim 13, line 5-6, the limitation “engagement with one or the other of inner and outer” has been amended to read -- engagement with an inner or an outer --.
In claim 13, line 14, the limitation “during a first time period the outer end portion of the one moldable wire” has been amended to read -- during a first time period, the outer end portion of the one moldable wire --.
In claim 13, line 15, the limitation “the main portion thereof” has been amended to read -- the main portion of the one moldable wire thereof --.
In claim 13, line 18-19, the limitation “during a second time period separate from the first time period the outer end portion of the other moldable wire” has been amended to read -- during a second time period separate from the first time period, the outer end portion of the other moldable wire --.
In claim 13, line 20, the limitation “the main portion thereof” has been amended to read -- the main portion of the other moldable wire thereof --.
In claim 13, line 21, the limitations “during the separate time periods” has been amended to read -- during the first and second time periods --.
In claim 14, line 3-4, the limitation “during the separate time periods to reach the heated state at the predetermined temperature” has been amended to read -- during the first and second time periods to reach a heated state at a predetermined temperature --.
In claim 14, line 4-5, the limitation “deforming of the one moldable wire” has been amended to read -- deforming of the one or the other moldable wire --.
In claim 16, line 2, the limitations “at separate time periods” has been amended to read -- at first and second time periods --.
In claim 16, line 4-5, the limitation “relative to their main portions” has been amended to read -- relative to their respective main portions --.
In claim 18, line 4, the limitation “relative to their main portions” has been amended to read -- relative to their respective main portions --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest a bicycle derailleur apparatus having the particular structure recited within independent claim 1. That is, a bicycle derailleur apparatus comprising a pair of moldable wires attached to a bicycle chain guide and configured to independently deform from respective pliable state upon receiving a corresponding predetermined electric current at separate time periods; wherein, said 
Furthermore, the prior art of record, either individually or in combination, also fail to disclose or render obvious a bicycle derailleur apparatus having the particular structure recited within independent claims 7 and 13. More specifically, a bicycle derailleur apparatus comprising a pair of moldable wires, each having a main portion and an outer end portion; the outer end portions of said pair of moldable wires being attached to the a side of a bicycle chain guide; the outer end of the one moldable wire configured to deformed from a pliable state to an acute angular shape relative to its corresponding main portion upon receiving a predetermined electric current at a first time period, while the outer end of the other moldable wire configured to 
Accordingly, the bicycle derailleur apparatus claimed by the applicant within claims 1-20 are determined to be allowable over cited prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/R.J.D./Examiner, Art Unit 3654                                                  /MICHAEL R MANSEN/                                                                             Supervisory Patent Examiner, Art Unit 3654